256 S.W.3d 615 (2008)
Carmen HILL, Appellant
v.
KEEFE & KEEFE, P.C., Respondent.
No. ED 90708.
Missouri Court of Appeals, Eastern District, Division Five.
June 30, 2008.
Carmen Hill, St. Louis, MO, pro se.
Patrick Keefe, Ellisville, MO, for respondent.
Before PATRICIA L. COHEN, C.J., LAWRENCE E. MOONEY, J., and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
Carmen Hill ("Appellant") appeals from a judgment of the Circuit Court of the City of St. Louis vacating a previous judgment and dismissing Appellant's petition for lack of jurisdiction.
On appeal, Appellant claims the trial court erred in setting aside its own judgment, which vacated a final judgment rendered on May 17, 2007 and, dismissing her petition for lack of jurisdiction.
We have reviewed the briefs of the parties and the record on appeal and find the *616 claims of error to be without merit. No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).